DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions 
Applicant’s election, without traverse, of Group I: claims 1-18, in the “Response to Election / Restriction Filed - 01/11/2020”, is acknowledged. 
This office action considers claims 1-23 are thus pending for prosecution, of which, non-elected claims 19-23 are withdrawn, and elected claims 1-18 are examined on their merits. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (1; Fig 7; [0078]) = (element 1; Figure No. 7; Paragraph No. [0078]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document. 

Claims 1, 3-16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ALI; Syed Zeeshan et al. (US 20180202958 A1; hereinafter Ali).
1. Ali teaches a sensor device, comprising (see the entire document; Figs 1-6, specifically, Fig 7; [0072+], and as cited below; see alternative rejection of this claim in section II, infra):

    PNG
    media_image1.png
    310
    561
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    329
    649
    media_image2.png
    Greyscale

Ali Figure 7                                         Ali Figure 3
a sensor chip (1; Fig 7; [0078]) having a micro-electromechanical systems (MEMS) structure (6 comprising {6, 5, 14}), wherein the MEMS structure is arranged at a main surface (underlying 4) of the sensor chip; and
a gas-permeable cover (8) which is arranged over the main surface of the sensor chip and covers the MEMS structure, thereby forming a cavity (cavity; [0046]) above the MEMS structure ({6, 5, 14}).
3. Ali as applied to the sensor device as claimed in claim 1, further teaches, wherein the gas- permeable cover (8) is manufactured from at least one of a photoresist, a polyimide, or a polybenzoxazole ([0011]).
4. Ali as applied to the sensor device as claimed in claim 1, further teaches, wherein the gas- permeable cover is manufactured from at least one of a semiconductor material, a glass material, or a ceramic material ([0018]).
5. Ali as applied to the sensor device as claimed in claim 1, further teaches, wherein (Fig 7), in a plan view of the main surface of the sensor chip, an outline of the sensor chip is essentially identical to an outline of the sensor device.
6. Ali as applied to the sensor device as claimed in claim 1, further teaches, (the device) further comprising:
a plurality of trenches (that houses via 9; Fig 2; [0073]), each extending from the main surface (overlying 4) of the sensor chip (1) into a semiconductor material of the sensor chip and surrounding the MEMS structure in a plan view of the main surface of the sensor chip.
7. Ali as applied to the sensor device as claimed in claim 6, further teaches, wherein, in a plan view of the main surface of the sensor chip, the trenches (that houses via 9; Fig 2; [0073]), are arranged outside of an outline of the gas-permeable cover (8).
8. Ali as applied to the sensor device as claimed in claim 6, further teaches, wherein, in a plan view of the main surface of the sensor chip, the trenches (that houses via 9; Fig 2; [0073]) are arranged inside an outline of the gas-permeable cover (8).
9. Ali as applied to the sensor device as claimed in claim 1, further teaches, (the device) further comprising:
a rewiring layer (Fig 3; [0074]:  that the bond pads 11 are exposed and can be electrically connected by wire bonding to either a package or a printed circuit board (not shown in the figure) that electrically couples electrical contacts of the sensor chip with peripheral connecting elements of the sensor device,
wherein the rewiring layer (26) is arranged over the main surface of the sensor chip, over a second main surface of the sensor chip that is arranged opposite to the main surface of the sensor chip, or over a main surface of the gas-permeable cover (8).
10. Ali as applied to the sensor device as claimed in claim 9, further teaches, wherein the gas- permeable cover is manufactured from a part of the rewiring layer (Fig 5).
11. Ali as applied to the sensor device as claimed in claim 1, further teaches, (the device) further comprising:
an electrical via (TSV 9; Fig 2; [0073]) passing through the sensor chip (1) and which electrically couples electrical contacts of the sensor chip with peripheral connecting elements of the sensor device.
12. Ali as applied to the sensor device as claimed in claim 1, further teaches, (the device) further comprising:
an electrical via (TSV 9; [0073]) passing through the gas-permeable cover and which electrically couples electrical contacts of the sensor chip with peripheral connecting elements  of the sensor device (construed from  [0073]: the TSVs are connected to metallization or pads (not shown)).
13. Ali as applied to the sensor device as claimed in claim 1, further teaches, (the device) further comprising:
an encapsulation material (7; Fig 7; [0072]) arranged over the main surface of the sensor chip, wherein the gas-permeable cover is at least partially embedded in the encapsulation material.
14. Ali as applied to the sensor device as claimed in claim 13, further teaches, (the device) further comprising:
an electrical via (that connects the bond pads 11; [0074]: can be electrically connected by wire bonding to either a package or a printed circuit board (not shown in the figure)) passing through the encapsulation material (7) and which electrically couples electrical contacts (11) of the sensor chip with peripheral connecting elements (package or a printed circuit board) of the sensor device.

15. Ali as applied to the sensor device as claimed in claim 1, further teaches, wherein the gas- permeable cover (8) is mechanically connected (construed from [0074]: can be connected by wire bonding to either a package or a printed circuit board (not shown in the figure)) to a semiconductor material of the sensor chip (1).
16. Ali as applied to the sensor device as claimed in claim 1, further teaches, wherein the gas- permeable cover is mechanically connected to a polyimide layer (0066) arranged over the main surface of the sensor chip.
18. Ali as applied to the sensor device as claimed in 3claim 1, further teaches, wherein the sensor chip is configured to detect pressure signals (5; [0079]).
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by MOTTA; Paulo S. et al (US 20190033242 A1; hereinafter Motta)
1. Motta teaches a sensor device (100), comprising (see the entire document; Fig 2B; [0021]+], and as cited below; see alternative rejection of this claim in section I, supra):

    PNG
    media_image3.png
    228
    482
    media_image3.png
    Greyscale

Motta Figure 2B


a sensor chip (200B; [0025]) having a micro-electromechanical systems (MEMS) structure (130,140), wherein the MEMS structure is arranged at a main surface of the sensor chip; and
a gas-permeable cover (220; [0024]) which is arranged over the main surface of the sensor chip and covers the MEMS structure, thereby forming a cavity (215) above the MEMS structure.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over ALI; Syed Zeeshan et al. (US 20180202958 A1; hereinafter Ali) in view of BÜRGI; Lukas et al. (US 20200152697 A1; hereinafter BLukas; using FOREIGN PRIORITY DATE 20190809).
2. Ali as applied to the sensor device as claimed in claim 1, further teaches, wherein the gas- permeable cover (8) has a plurality of openings (holes; Fig 4, [0075]) but is silent on “a maximum dimension of each opening is less than 5 microns”.
However, an analogous art, BLukas teaches gas sensor devices [0001], wherein [0033] the gas permeable area of the gas sensor device is represented by an area of the measurement cell containing holes reaching through a wall of the measurement cell where diameter of the holes is between 100 nm and 10 μm; some of this range i.e. between 100 nm and 4.9 μm within the claimed range of less than 5 microns.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to select BLukas diameter for Ali’s opening (hole), such that, the combination of (Ali and BLukas) device has (openings)\ having  a maximum dimension of each opening is 100 nm -4.9 μm (less than 5 microns see obvious as MPEP 2144.05, I, below) , since selection of a known configuration or material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) see MPEP §2144.07.
As noted above, the combination of (Ali and BLukas) does not expressly disclose “a maximum dimension of each opening is less than 5 microns (100 nm -4.9 μm). However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05, I.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to enable the range 100 nm -4.9 μm (the range disclosed in the prior art of record) to arrive at the recited limitation
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over ALI; Syed Zeeshan et al. (US 20180202958 A1; hereinafter Ali) in view of in view of Qian; You et al. (US 20200152697 A1; hereinafter Qian).
17. Ali as applied to the sensor device as claimed in claim 1, further teaches, (the device) further comprising:
an (elastic) layer (passivation layer 10; [0074], claim 27) arranged between the sensor chip (1) and the gas-permeable cover (8), wherein the sensor chip and the gas-permeable cover mechanically contact the (elastic) layer, (wherein an elasticity of the elastic layer is greater than an elasticity of the sensor chip).
But, Ali is silent on passivation layer is elastic and elasticity of the elastic layer is greater than an elasticity of the sensor chip.
However, an analogous art, Qian teaches (Fig 17; [0037]) the passivation layer 1750 may be elastic, so as to allow the piezoelectric stack to flex and inherently flex material elasticity is greater than an elasticity of the sensor chip.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to configure Ali’ passivation layer as an elastic layer  and characterized  by elasticity of the elastic layer is greater than an elasticity of the sensor chip s opening (hole), such that, since selection of a known configuration or material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) see MPEP §2144.07.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
October 13, 2022